VALENTINE, J.:
With some hesitation I concur in the judgment of reversal in this case. I concur in all the legal propositions enunciated in the syllabus and in the opinion; but I have doubts, upon the entire record in the case, as to whether the court below committed any material, or substantial, error, or not. It seems to me that the jury should not have been misled by anything the court either said or did, or refused to say or do, although possibly they may have been misled. But as the case is to be remanded for another trial, which will afford all the parties another opportunity to obtain justice, I shall concur.